Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.            Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered, which enters the amended claims and arguments dated 05/17/2021 from the After Final filing.  
                 Applicant's arguments have been fully considered, which pertain to the amended claim language in independent claims 1, 7. These arguments when considered based on the amended claim language, are moot based on the new citations Watanuki [0238 – 243] and Fig 18 that are mapped in detail to the claim language in the office action below. However, the examiner also has considered the arguments in light of the specification Fig 4 – 5, and the angle difference in Fig 5 points to positive and negative differences between the installed angle and the reference angle in a divided area {met in citations above}, wherein the divided area is a predetermined angle range as shown in Fig 4. Although the new citation above meet the claim but the specific claim language according to spec Fig 4, if claimed for an expanded limitation “setting a reference angle for each area according to 4 area divided for projection to first area at 315~45 degrees, to second area at 46~135 degrees, to the third area at 136~225 degrees, and to the fourth area at 226~315 degrees” could overcome the references as long as other limitations are maintained.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 7 – 9, 11 rejected under 35 U.S.C. 103 as being un-patentable over Watanuki et al., hereinafter Watanuki (US 20150070663 A1) in view of Matoba et al., hereinafter Matoba (US 20190116356 A1).

           Regarding claim 7, Watanuki discloses “A projector comprising: Fig 1, 4.
            one or more processors programmed to: detect an installation angle of the projector with respect to a reference direction set in advance;    
            {Fig 4 (including Rotation angle control unit 104 and 119, [0082] "with respect to the posture having a projection angle of 0.degree.  Used as the reference will be referred to as a .theta. posture.  In addition, the state of the posture having a projection an initial state (reference direction set in advance).
                                Keystone (shape correction of trapezoidal to rectangular) correction based on difference in angle of projection, that is the angle between the reference angle and detected position angle of projection (installation angle) met by Fig 16, [0017] as detailed in [0201-203]}

             determine a correction amount of correcting a shape of an image to be projected by the projector based on the installation angle detected; 
          {Keystone (trapezoidal shape) correction based on difference in angle of projection is further detailed in as cited in [0211, 215] "the adjustment of the correction amount for the trapezoidal distortion that is performed by the keystone adjustment unit 107 is performed based on a correction coefficient derived in accordance with a projection angle of each time"},

                 correcting the shape of the image based on the correction amount determined; and 
              {Fig 4 Keystone correction 107, projection 110},

              projecting the image, wherein the one or more processors determine the correction amount by {Fig 4 Keystone correction 107, projection 110},

setting a reference angle for each area,
                {[0238-243], Fig 18 discloses dividing a range of the installation angle into three areas and setting a reference angle for each area (-90 degrees to -12 degrees) for floor projection 235 is at -45, and 237 at -12. The second area for angle range (-12 to +42) for wall projection from 237 to 231. The third area for angle range (+42 to +90) for ceiling projection from 231 to 234},

                   determining which of the areas the installation angle belongs to, identifying the reference angle associated with the area, and determining the correction amount based on a difference between the reference angle set in advance in the area to which the installation angle is determined to belong and the installation angle detected.
                    {Fig 16, 18 as illustrated different areas of projection to the wall and ceiling divided and a reference angle as already was noted above using [0201-203], and  [0211, 215] for Fig 16, and [0238-243] for Fig 18}.

             Watanuki met all limitation above, but to expedite the prosecution the examiner adds Matoba that in a similar field of endeavor teaches, storing a range of angles in which the image distortion is correctable, and whether the installation angle falls in the stored range, as cited in [0241] "As the condition information based on which the distortion is correctable, a condition such as the installation angle or the like of the projector 21 may be, for example, stored.  That is, the range of the angle of the tilt or the pan of the projector 21 based on which distortion of an image is When the installation angle of the projector 21 falls within the range of the stored angle, it is determined that correction is allowable". 
                   Furthermore as cited by [0241] "the angle of the tilt or the pan of the projector 21", which is in the range of the stored angles, that is, the range of angles facing the plurality of projection areas. Additionally, Matoba as evidence of analogous art, also teaches "the reference angle" noted in [0287]. 
             please note, interpreted in light of specification of the application under examination in Fig 4, determining the installation angle for correction of projection is for projection to a left wall (first area), to ceiling (second area), to the second wall (third area), and to the floor (fourth area).
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki as taught in Matoba to provide “storing a range of angles in which the image distortion is correctable, and whether the installation angle falls in the stored range”, for the purpose to determine the range of the angle of the tilt or the pan of the projector 21 based on which distortion of an image is correctable as Matoba [0241] teaches.


                Regarding claim 1, this claim implements the method that details the process of the apparatus in claim 7 and is rejected under the same rationale.

                 Regarding claim 2, Watanuki / Matoba discloses claim 1, and Watanuki further discloses  “The method of controlling the projector according to Claim 1,  Watanuki Fig 16, [0017] as detailed in [0201-203].


                 Regarding claim 8, Watanuki / Matoba discloses claim 1, and Matoba further discloses “The method of controlling the projector according to claim 1, wherein the plurality of areas comprise areas of equal size”, is met by areas of 60 degrees each in a 360 degree projection area as illustrated in Fig 40 and met by [0291-294].
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki as taught in Matoba to provide “wherein the plurality of areas comprise areas of equal size”, for the purpose to determine the range of the angle of the tilt or the pan of the projector 21 based on which distortion of an image is correctable as Matoba [0241] teaches.              

                 Regarding claim 9, Watanuki / Matoba discloses claim 1, and Watanuki further discloses “The method of controlling the projector according to claim 1, wherein the plurality of areas comprise four areas”
                met by four areas covered by 2 opposite walls, ceiling and floor”, met by [0039, 55].

                 Regarding claim 11, Watanuki / Matoba discloses claim 7, and Matoba further discloses “The projector according to claim 7, wherein the range of the installation angle at which the projector is installed is 360 degrees”, 
             "wherein the range of installation angle at which the projection is installed" met by [0241] and
               "the range is 360 degrees" is met by 360 degree projection area as illustrated in Fig 40 and met by [0282]. 
                 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki as taught in Matoba to provide “wherein the range of the installation angle at which the projector is installed is 360 degrees”, for the purpose to determine the range of the angle of the tilt or the pan of the projector 21 based on which distortion of an image is correctable as Matoba [0241] teaches.



3.	Claims 3 – 5 rejected under 35 U.S.C. 103 as being un-patentable over Watanuki et al., hereinafter Watanuki (US 20150070663 A1) in view of Matoba et al., hereinafter Matoba (US 20190116356 A1) and in view of Kimura et al., hereinafter Kimura (US 20040041985 A1).

          Regarding claim 3, Watanuki / Matoba disclosed claim 1, “The method of controlling the projector according to Claim 1, wherein in the determination step”,  
                Watanuki / Matoba does not explicitly disclose “when the installation angle is changed, but a time set in advance does not elapse from when the installation angle becomes constant, the correction amount is determined based on the difference between the reference angle set in the area to which the installation angle belongs before the installation angle is changed and the installation angle detected”, but Kimura teaches this limitation in a similar field of endeavor in Kimura [0076, 80, 156],
            [0076, 80] determines difference in elevation angle shown in Fig 3 between horizontal line of projection (first area) and projection angle increases lifting projector to second area  as the angle changes in a predetermined range of elevation as cited in [0076] "The chain line, labelled in FIG. 16 as "Actual", shows this series of variations of the elevation angle, and [0156] discloses "The timer 703 compares the calculated elapsed time to predetermined threshold (Step S104)  …..  ", and the limitation for  "the keystone (shape) correction amount based on the angle difference" cited in Kimura [0092] "and determine the (accurate elevation) angle  by subtracting the constant angle (reference angle) from the detected angle (measured elevated angle)".   
                    Analogous art evidence met by  Kimura Fig 1-3, Fig 3 (elevation angle difference is between the horizontal (zero degree, preset direction) and installation angle (the projector at location (area) after the elevation stops) as disclosed in [0071-72]),   Fig 15 (S104 elapsed time is checked, S105 calculates elevation angle, S106 calculates correction value, and S107 executes keystone (shape) correction for corrected projection, as previously illustrated in Fig 2-4)        [0064] keystone correction is applied to the projection as cited "the degree (amount) of the correction is adjusted 
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki / Matoba as taught in Kimura to provide “when the installation angle is changed, but a time set in advance does not elapse from when the installation angle becomes constant, the correction amount is determined based on the difference between the reference angle set in the area to which the installation angle belongs before the installation angle is changed and the installation angle detected”, for the purpose of, preventing erroneous operation as Kimura [0156] teaches.


                 Regarding claim 4, Watanuki / Matoba / Kimura disclosed claim 3, “The method of controlling the projector according to Claim 3, wherein in the determination step, when the installation angle is changed, and a change in the installation angle is detected again in the detection step after the time set in advance elapses from when the installation angle becomes constant, which of the areas the installation angle detected belongs to is determined again, and the correction amount is determined based on the difference between the reference angle set in the area to which the installation angle is determined to belong and the installation angle detected”,  also met by Kimura [0076, 80, 156] and details printed in claim 3.
             It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki / Matoba / Kimura as further taught in Kimura to provide “wherein in the determination step, when the installation angle is changed, and a change in the installation angle is detected again in the detection step after the time set in advance elapses from when the installation angle becomes constant, which of the areas the installation angle detected belongs to is determined again, and the correction amount is determined based on the difference between the reference angle set in the area to which the installation angle is determined to belong and the installation angle detected”, for the purpose of, preventing erroneous operation as Kimura [0156] teaches.	


            Regarding claim 5, Watanuki / Matoba disclosed claim 1, Watanuki / Matoba does not explicitly disclose “The method of controlling the projector according to Claim 1, wherein in the determination step, an angle at which the correction amount becomes 0 is defined as the reference angle in each of the areas”, but 
              Kimura in a similar field of endeavor teaches this limitation as cited in [0092] discloses "Even if the user horizontally sets up projector 10, the elevation detecting module 13 occasionally detects a constant angle (that is, a horizontal (zero angle in Fig 3) or slightly different constant angle than zero at which no keystone correction is needed, thus constant angle reads on "an angle at which the correction amount becomes zero (no keystone correction needed)", which also by definition is called a reference angle.  [0092] further discloses “and determine the (accurate elevation) angle by subtracting the constant angle (reference angle) from the detected angle (measured elevated angle)".  
Analogous art evidence met by  Kimura Fig 1-3, Fig 3 (elevation angle difference is between the horizontal (zero degree, preset direction) and installation angle (the projector at location (area) after the elevation stops) as disclosed in [0071-72]),   Fig 15 (S104 elapsed time is checked, S105 calculates elevation angle, S106 calculates correction value, and S107 executes keystone (shape) correction for corrected projection, as previously illustrated in Fig 2-4)        [0064] keystone correction is applied to the projection as cited "the degree (amount) of the correction is adjusted according to the elevation angle" whether [0065] automatically or manually, and [0070] Final corrected projection (Fig 2).                
             It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki / Matoba as taught in Kimura to provide “The method of controlling the projector according to Claim 1, wherein in the determination step, an angle at which the correction amount becomes 0 is defined as the reference angle in each of the areas”, for the purpose of, preventing erroneous operation as Kimura teaches [0092].
        

4.	Claims 6 rejected under 35 U.S.C. 103 as being un-patentable over Watanuki et al., hereinafter Watanuki (US 20150070663 A1) in view of Matoba et al., hereinafter Matoba (US 20190116356 A1) and in view of Inoue (US 20140285776 A1).
            Regarding claim 6, Watanuki / Matoba disclosed claim 1, “The method of controlling the projector according to Claim 1, wherein in the determination step, the 
           Watanuki / Matoba does not explicitly disclose “the correction amount is determined with reference to a table including a difference between the installation angle and the reference angle, and the correction amount corresponding to the difference in association with each other”, but 
              Inoue in a similar field of endeavor teaches “the correction amount is determined with reference to a table including a difference between the installation angle and the reference angle, and the correction amount corresponding to the difference in association with each other”, as cited in Inoue Fig 8, [0094, 135 - 136], also, [0025] Fig 2-9 are the proof of the same field of endeavor (analogous art)
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki / Matoba as taught in Inoue to provide “the correction amount is determined with reference to a table including a difference between the installation angle and the reference angle, and the correction amount corresponding to the difference in association with each other”, for the purpose of an optimum angle reference which is achieved by a look up table as commonly used in the art and saves prosecution time as also noted by Inoue [0135].

5.	Claims 10 rejected under 35 U.S.C. 103 as being un-patentable over Watanuki et al., hereinafter Watanuki (US 20150070663 A1) in view of Matoba et al., hereinafter Matoba (US 20190116356 A1) and in view of Kubota et al., hereinafter Kubota (US 20100103386 A1).

            Regarding claim 10, Watanuki / Matoba disclosed claim 1, “The method of controlling the projector according to claim 1, wherein detecting the installation angle of the projector with respect to the reference direction set in advance”, but Watanuki / Matoba does not explicitly disclose   “is based at least in part on acceleration data in three axis directions”. However, Kubota in a similar field of endeavor teaches this limitation.
             "is based on at least in part on acceleration of data in three axis directions" is met by "angular velocity detection around each x, y, z of the three axis directions", illustrated in Fig 2 and disclosed in [0070-71]. Additionally, for the proof of analogous art Kubota also teaches "detecting the installation angle of the projector with respect to reference direction set in advance" is met by [0105, 109].
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Watanuki / Matoba as taught in Kubota to provide “"is based on at least in part on acceleration of data in three axis directions”, for the purpose of being able to control the range of projection based on the installed angle of projector in any direction of the three axis for providing pan, tilt and roll of the projection while correcting the projected image to its intended correct geometry (rectangular) projection in consideration of the movement velocity as Kubota teaches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422